Case 2:20-cv-07159-SB Document 21-29 Filed 10/23/20 Page 1 of 8 Page ID #:419




                 EXHIBIT CC
Case
Case 2:20-cv-07159-SB
     2:18-bk-15829-NB Document
                       Doc 10 21-29    Filed 10/23/20
                               Filed 05/24/18   EnteredPage 2 of 814:11:15
                                                        05/24/18    Page ID #:420
                                                                            Desc
                        Main Document      Page 1 of 7
Case
Case 2:20-cv-07159-SB
     2:18-bk-15829-NB Document
                       Doc 10 21-29    Filed 10/23/20
                               Filed 05/24/18   EnteredPage 3 of 814:11:15
                                                        05/24/18    Page ID #:421
                                                                            Desc
                        Main Document      Page 2 of 7
Case
Case 2:20-cv-07159-SB
     2:18-bk-15829-NB Document
                       Doc 10 21-29    Filed 10/23/20
                               Filed 05/24/18   EnteredPage 4 of 814:11:15
                                                        05/24/18    Page ID #:422
                                                                            Desc
                        Main Document      Page 3 of 7
Case
Case 2:20-cv-07159-SB
     2:18-bk-15829-NB Document
                       Doc 10 21-29    Filed 10/23/20
                               Filed 05/24/18   EnteredPage 5 of 814:11:15
                                                        05/24/18    Page ID #:423
                                                                            Desc
                        Main Document      Page 4 of 7
Case
Case 2:20-cv-07159-SB
     2:18-bk-15829-NB Document
                       Doc 10 21-29    Filed 10/23/20
                               Filed 05/24/18   EnteredPage 6 of 814:11:15
                                                        05/24/18    Page ID #:424
                                                                            Desc
                        Main Document      Page 5 of 7
Case
Case 2:20-cv-07159-SB
     2:18-bk-15829-NB Document
                       Doc 10 21-29    Filed 10/23/20
                               Filed 05/24/18   EnteredPage 7 of 814:11:15
                                                        05/24/18    Page ID #:425
                                                                            Desc
                        Main Document      Page 6 of 7
Case
Case 2:20-cv-07159-SB
     2:18-bk-15829-NB Document
                       Doc 10 21-29    Filed 10/23/20
                               Filed 05/24/18   EnteredPage 8 of 814:11:15
                                                        05/24/18    Page ID #:426
                                                                            Desc
                        Main Document      Page 7 of 7
